Citation Nr: 0521258	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-10 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from September 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.  

2.  The record does not show that the veteran engaged in 
combat with the enemy.  

3.  The records credibly corroborate the death of another 
serviceman in combat in Vietnam as reported by the veteran as 
one his stressors.  

4.  The medical evidence shows that the veteran has PTSD that 
resulted, at least in part, from the verified in-service 
stressor.  


CONCLUSION OF LAW

PTSD was incurred during active duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the record does not reflect that the RO 
has provided the veteran with notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, in light of 
action taken herein, the veteran is not prejudiced by the 
Board's consideration of his appeal, despite that procedural 
defect.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the 
condition; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the criteria require exposure to a traumatic event and a 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor is severe enough 
to cause PTSD in a particular individual is a clinical 
determination for the examining mental health professional.  

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  The corroboration may be 
by service records or other satisfactory evidence.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994). 

However, the Court has rejected the notion that whether a 
veteran was actually with his unit at the time of a specific 
attack is required to verify that attack as a PTSD stressor; 
or that there be other corroboration of specific activities 
or even every detail of the personal participation in the 
identifying process.  See, e.g., Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997).  

The record in this case shows that the veteran served in 
Vietnam during the Vietnam Era.  His military occupational 
specialty was as a radio operator for a signal battalion.  
There is no evidence that he was awarded any medal or other 
award indicating that he engaged in combat.  The record does 
not otherwise show that the veteran engaged in combat with 
the enemy during service.  

In communications received him and, in particular, in his 
testimony at a personal hearing in May 2000, the veteran 
credibly described several incidents as in-service stressors, 
including his hearing of the death of his best friend in 
Vietnam after he had returned to the United States.  

In April 2004, the United States Armed Services Center for 
Research of Unit Records (USASCRUR) reported that

A review was conducted of an Operational 
Report - Lessons Learned (OR-LL) 
submitted by the 2nd Signal Group (2nd 
Sig Gp) for the period ending October 31, 
1967.  The OR-LL documents a recoilless 
rifle and rocket attack against Chau Doc 
on October 12, 1967.  The enemy force of 
unknown number fired upon the Co. D, 52nd 
Sig Battalion (Bn) site for approximately 
three and one-half hours.  As a result 
there was one US killed and one US 
wounded.  

Available U.S. Army casualty files verify 
the hostile death of Specialist Four 
(SP4) William J. Burkhardt [the veteran's 
reported best friend] on October 12, 1967 
due to small arms fire.  

Available U.S. Army casualty files do not 
list [the veteran] as injured or wounded.  

The service medical records show that the veteran injured his 
left knee while jumping from a truck in September 1967 and 
that transfer to an evacuation hospital was planned.  A note 
the following day reflects his apparent admission to the 35th 
Evacuation Hospital, although the location of that facility 
was not noted.  The veteran has stated that he was 
transferred to a hospital in Japan prior to being evacuated 
to Walson Army Hospital at Ft. Dix, New Jersey.  The service 
personnel records, which have been reconstructed, do document 
the veteran's hospitalization at Walson Army Hospital from 
November 1967 to April 1968.  The service records do not 
contain any records of an overseas hospitalization or of the 
hospitalization at Ft. Dix.  

The veteran has described several stressors in Vietnam as 
having caused his PTSD.  The event that he has reported, in 
statements and in his hearing testimony, that has been most 
distressing to him was learning of the death of his closest 
friend in Vietnam while he was hospitalized at Ft. Dix.  He 
has consistently referred to this incident in communications 
with the RO and in VA treatment records, and a VA 
psychiatrist in July 1999 noted that the veteran had chronic 
feelings of guilt about not being with his squad in Vietnam 
when his best friend was killed and that he felt he had not 
been able to be emotionally intimate with anyone since that 
time.  The examiner diagnosed chronic PTSD.  

VA clinic and hospital records show that the veteran has been 
treated for PTSD since November 1998.  

As set forth above, the Court has indicated that not every 
detail must be documented in the process of verification of a 
veteran's stressors, especially if the parts that are 
documented are consistent with the veteran's credible 
statements and testimony.  The Board finds that the veteran's 
claim that he was evacuated from Vietnam shortly before an 
incident in which his best friend in his unit was killed in 
combat is adequately verified by the record.  Further, the 
record clearly shows that the veteran currently has PTSD.  
Moreover, the medical records indicate that the July 1999 VA 
psychiatrist believed that the veteran had chronic guilt 
feelings related to the verified stressor and that belief, in 
part, formed the basis for his diagnosis of PTSD.  The Court 
has held that the question of the sufficiency of an asserted 
stressor is a medical question requiring examination and 
assessment of the veteran by a mental-health professional.  
In addition, the Court held in Cohen that the Board can 
reject favorable medical evidence as to stressor sufficiency 
only on the basis of additional expert evidence to the 
contrary.  The record in this case contains no contrary 
medical evidence.  

Therefore, resolving all doubt in favor of the veteran, the 
Board concludes that the medical evidence shows that the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. § 5107.  




ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


